DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Response to Election/Restriction filed on 11/9/2021 is acknowledged.
3.	Claim filed on 7/13/2020 is acknowledged.
4.	Claims 1-4 are pending in this application.
5.	Claims 1-4 are under examination.

Election/Restrictions
6.	Applicant’s election without traverse of patients with type 2 diabetes not adequately controlled by treatment with a glitazone and metformin as species of patient population; a pharmaceutical combination comprising insulin glargine at a dose of 15 U/day to 60 U/day, lixisenatide at a dose of 10 µg/day to 20 µg/day, pioglitazone at a dose of 10 mg/day to 60 mg/day, and metformin at a dose of 1.0 g/day to 1.5 g/day as species of pharmaceutical combination; and pioglitazone as species of glitazone in the reply filed on 11/9/2021 is acknowledged.  The requirement is made FINAL in this office action.
The instant claims 1-4 are drawn to a method for improving glycemic control in a patient with type 2 diabetes not adequately controlled by treatment with a glitazone, the method comprising administering to the patient in need thereof a pharmaceutical combination comprising; (a) insulin glargine at a dose of 15 U/day to 60 U/day; (b) lixisenatide at a dose of 10 µg/day to 20 µg/day, and (c) a glitazone at a dose of 10 mg/day to 60 mg/day.  A search was conducted on the elected species; and prior art 

Information Disclosure Statement
7.	The IDS filed 2/3/2021 is acknowledged and presently considered to the extent possible in the time allotted for IDS consideration.
Applicant is advised that the MPEP states the following with respect to large information disclosure statements: “Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.” (see MPEP § 609.04(a)(III)); and “It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).” (see MPEP § 2004 at item 13).
These statements are in accord with Molins PLC v. Textron, Inc. (33 USPQ 2d 1823 (1995); 48 F.3d 1172 (Fed. Cir. 1995)), which stated that “'burying' a particularly Id. at 1831; see also Id. at ), wherein the case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  
In the instant case, the IDS contains 266 foreign patents and patent applications; 755 Non patent literatures; 141 US patents and 126 US patent applications.

Objections
8.	The specification is objected to for the following minor informality: The specification recites “This application is a divisional of U.S. Patent Application Serial No. 13/595,590 filed on…” on page 1, Section “Cross-Reference to Related Applications” of instant specification.  However, the instant application is a DIV of US application No. 16/038733, which is filed on 7/18/2018 and is currently abandoned, which is a DIV of US application No. 15/197378 filed on 6/29/2016 and currently abandoned, which is a CON of US application No. 13/595590 currently granted US patent 9408893 B2.  Applicant is required to update the “Cross-Reference to Related Applications” section and properly incorporate all related applications.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
9.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "…the method comprising administering to the patient in need : (a) insulin glargine at a dose of 15 U/day to 60 U/day, (b) lixisenatide…".

Rejections
Claim Rejections - 35 U.S.C. § 112 first paragraph
Written Description
10.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


11.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claims 1-4 are drawn to a method for improving glycemic control in a patient with type 2 diabetes not adequately controlled by treatment with a glitazone, the method comprising administering to the patient in need thereof a pharmaceutical combination comprising; (a) insulin glargine at a dose of 15 U/day to 60 U/day; (b) lixisenatide at a dose of 10 µg/day to 20 µg/day, and (c) a glitazone at a dose of 10 mg/day to 60 mg/day.  


Lack of Ipsis Verbis Support
The specification is void of any literal support for the pharmaceutical combination recited in instant claims 1-4.  The active ingredient "insulin glargine" in the pharmaceutical combination recited in instant claims 1-4 has never been explicitly disclosed and/or discussed in the instant specification.  Furthermore, the instant specification discloses that "The patient to be treated by the medicament of the present invention preferably does not receive an antidiabetic treatment, for instance by insulin or/and related compounds." (see page 8, the 2nd paragraph of instant specification).  Therefore, the instant specification fails to provide literal support to the pharmaceutical combination recited in instant claims 1-4.  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  In the instant case, the instant specification does not provide any implicit or inherent support to the pharmaceutical combination recited in instant claims 1-4 as well.


Claim Rejections - 35 U.S.C. § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen et al (IDrugs, 2009, 12, pages 503-513, filed with IDS), and as evidenced by NCT00763815 (9/30/2008, pages 1-3, filed with IDS, from https://clinicaltrials.gov/archive/NCT00763815/2008_09_30), and in view of Tews et al (Horm Metab Res, 2008, 40, pages 172-180, filed with IDS) and Phases of clinical trials .
The instant claims 1-4 are drawn to a method for improving glycemic control in a patient with type 2 diabetes not adequately controlled by treatment with a glitazone, the method comprising administering to the patient in need thereof a pharmaceutical combination comprising; (a) insulin glargine at a dose of 15 U/day to 60 U/day; (b) lixisenatide at a dose of 10 µg/day to 20 µg/day, and (c) a glitazone at a dose of 10 mg/day to 60 mg/day.  
Christensen et al teach a phase III clinical trial NCT00763815, which discloses a method for improving glycemic control in a type 2 diabetes patient not adequately controlled by treatment with pioglitazone, comprising administering lixisenatide (also named as AVE0010, a novel GLP-1R agonist) in combination with either pioglitazone alone or both pioglitazone and metformin, for example, Abstract; and page 508, left column, the 1st paragraph.  It reads on pioglitazone as the elected species of glitazone.  It meets the limitations of the patient population, lixisenatide and a glitazone recited in instant claim 1; the limitation of metformin recited in instant claim 2; and the limitation of instant claim 4.  And as evidenced by the NCT00763815 document, type 2 diabetes patient in the trial includes both not adequately controlled by treatment with pioglitazone alone and with a combination of pioglitazone and metformin (see page 2, Section "Inclusion Criteria").  It reads on patients with type 2 diabetes not adequately controlled by treatment with a glitazone and metformin as the elected species of patient population; and meets the limitation of instant claim 3.  And further as evidenced by the NCT00763815 document, type 2 diabetes patients not having pioglitazone at a stable nd paragraph.
The difference between the reference and instant claims 1-4 is that the reference does not explicitly teach a pharmaceutical combination comprising insulin glargine at a dose of 15 U/day to 60 U/day, lixisenatide at a dose of 10 µg/day to 20 µg/day, pioglitazone at a dose of 10 mg/day to 60 mg/day, and metformin at a dose of 1.0 g/day to 1.5 g/day as the elected species of pharmaceutical combination; the limitations of "(a) insulin glargine at a dose of 15 U/day to 60 U/day" and dosage of lixisenatide recited in instant claim 1; and the dosage of metformin recited in instant claim 2.
However, Tews et al, throughout the literature, teach that combination therapy of insulin glargine and GLP-1 receptor agonists such as AVE0010 (the other name of lixisenatide) results in additive activity in protecting beta-cell death; and combination of prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...” (see MPEP § 2144.06).  
In addition, the Phases of clinical trials document teaches determining the appropriate dosage is routinely practiced in clinical trials for a new drug or treatment on humans, for example, page 2, the 2nd to 6th paragraphs in Section “Phase I trials”.  
And, one of ordinary skilled in the art would have been motivated to optimize the dosage concentrations of insulin glargine, lixisenatide and metformin for effectively treating type 2 diabetes patient not adequately controlled by treatment with a combination of pioglitazone and metformin, including the dosages recited in instant claims 1 and 2.  Furthermore, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Christensen et al, Tews et al and the Phases of clinical trials document with routine optimization to develop a method for improving glycemic control in a patient with type 2 diabetes not adequately controlled by treatment with a combination of pioglitazone and metformin, comprising administering to such subject a pharmaceutical combination comprising insulin glargine at a dose of 15 U/day to 60 U/day, lixisenatide at a dose of 10 µg/day to 20 µg/day, pioglitazone at a dose of 10 
One of ordinary skilled in the art would have been motivated to combine the teachings of Christensen et al, Tews et al and the Phases of clinical trials document with routine optimization to develop a method for improving glycemic control in a patient with type 2 diabetes not adequately controlled by treatment with a combination of pioglitazone and metformin, comprising administering to such subject a pharmaceutical combination comprising insulin glargine at a dose of 15 U/day to 60 U/day, lixisenatide at a dose of 10 µg/day to 20 µg/day, pioglitazone at a dose of 10 mg/day to 60 mg/day, and metformin at a dose of 1.0 g/day to 1.5 g/day, because Christensen et al teach lixisenatide is administered at 5 µg to 20 µg for pharmacokinetic study and phase II clinical trials; at 1-40 µg or 10 µg for phase I clinical trials; and using two-step titration schedule for phase III clinical trials.  Christensen et al also teach combination therapy of GLP-1R agonist with other commonly used OADs such as metformin and insulin glargine.  Tews et al, throughout the literature, teach that combination therapy of insulin glargine and GLP-1 receptor agonists such as AVE0010 (the other name of lixisenatide) results in additive activity in protecting beta-cell death; and combination of GLP-1 receptor agonists such as AVE0010 and insulin glargine as a new therapeutic option for preservation of beta-cell mass in type 2 diabetic patients.  Therefore, in view of the combined teachings of Christensen et al and Tews et al, it would have been obvious to prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...” (see MPEP § 2144.06).  The Phases of clinical trials document teaches determining the appropriate dosage is routinely practiced in clinical trials for a new drug or treatment on humans.  And, one of ordinary skilled in the art would have been motivated to optimize the dosage concentrations of insulin glargine, lixisenatide and metformin for effectively treating type 2 diabetes patient not adequately controlled by treatment with a combination of pioglitazone and metformin, including the dosages recited in instant claims 1 and 2.  The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Christensen et al, Tews et al and the Phases of clinical trials document with routine optimization to develop a method for improving glycemic control in a patient with type 2 diabetes not adequately controlled by treatment with a combination of pioglitazone and metformin, comprising administering to such subject a pharmaceutical combination comprising insulin glargine at a dose of 15 U/day 

Obviousness Double Patenting 
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


16.	Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of US patent 9408893 B2 in view of Christensen et al (IDrugs, 2009, 12, pages 503-513, filed with IDS), and as evidenced by NCT00763815 (from https://clinicaltrials.gov/archive/NCT00763815/2008_09_30, 9/30/2008, pages 1-3, filed with IDS), and further in view of Tews et al (Horm Metab Res, 2008, 40, pages 172-180, filed with IDS) and Phases of clinical trials (pages 1-4, 8/21/2009, from https://www.alzheimer-europe.org/Research/Understanding-dementia-research/Clinical-trials/Phases-of-clinical-trials, filed with IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-4, one would necessarily achieve the claimed invention of claims 1 and 2 of US patent 9408893 B2 in view of Christensen et al, Tews et al and the Phases of clinical trials document, and vice versa. 
17.	Instant claims 1-4 are drawn to a method for improving glycemic control in a patient with type 2 diabetes not adequately controlled by treatment with a glitazone, the 
18.	Claims 1 and 2 of US patent 9408893 B2 are drawn to a method for improvement of glycemic control in a patient having diabetes type 2, comprising administering to the patient a therapeutically effective amount of the pharmaceutical combination comprising: (a) desPro36Exendin-4(1-39)-Lys6-NH2 and/or a pharmaceutically acceptable salt thereof, and (b) a glitazone and/or a pharmaceutically acceptable salt thereof; and wherein the patient has a haemoglobin A1c (HbA1c) value of at least 8% and a fasting plasma glucose of at least 9 mmol/L when treated with glitazone alone.  
The desPro36Exendin-4(1-39)-Lys6-NH2 recited in claims 1 and 2 of US patent 9408893 B2 is lixisenatide recited in instant claims 1-4.
19.	The difference between the method in claims 1 and 2 of US patent 9408893 B2 and the method in instant claims 1-4 is the method in claims 1 and 2 of US patent 9408893 B2 does not teach the patient population recited in instant claim 3; and the pharmaceutical combination recited in instant claims.
However, in view of the combined teachings of Christensen et al, Tews et al and the Phases of clinical trials document with routine optimization as set forth in Section 14 above, it would have been obvious to one of skill in the art to modify the method recited in claims 1 and 2 of US patent 9408893 B2 and develop the method recited in instant claims 1-4.  


20.	For the same or similar reasoning/rational as the rejection set forth in Sections 16-19 above, instant claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent 9526764 B2; claims 1-8 of US patent 9981013 B2; and claims 1-9 of US patent 10029011 B2; and in view of Christensen et al (IDrugs, 2009, 12, pages 503-513, filed with IDS), and as evidenced by NCT00763815 (9/30/2008, pages 1-3, filed with IDS, from https://clinicaltrials.gov/archive/NCT00763815/2008_09_30), and further in view of Tews et al (Horm Metab Res, 2008, 40, pages 172-180, filed with IDS) and Phases of clinical trials (from https://www.alzheimer-europe.org/Research/Understanding-dementia-research/Clinical-trials/Phases-of-clinical-trials, pages 1-4, 8/21/2009, filed with IDS) with routine optimization as set forth in Section 14 above.
	Please note: both US patent 9526764 B2 and US patent 10029011 B2 share the same Applicant (Sanofi-Aventis Deutschland GmbH) as instant application.

21.	For the same or similar reasoning/rational as the rejection set forth in Sections 16-19 above, instant claims 1-4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of co-pending Application No. 17/306184; and in view of Christensen et al (IDrugs, 2009, 12, pages 
This is a provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 







/LI N KOMATSU/Primary Examiner, Art Unit 1658